764 So.2d 576 (2000)
Shawn D. SPENCER, Petitioner,
v.
STATE of Florida, Respondent.
No. SC93430.
Supreme Court of Florida.
July 13, 2000.
James B. Gibson, Public Defender, and Lyle Hitchens, Assistant Public Defender, Seventh Judicial Circuit, Daytona Beach, Florida, for Petitioner.
Robert A. Butterworth, Attorney General, and Belle B. Schumann and Wesley Heidt, Assistant Attorneys General, Daytona Beach, Florida, for Respondent.
PER CURIAM.
We have for review Spencer v. State, 712 So.2d 446 (Fla. 5th DCA 1998), a decision *577 of the Fifth District Court of Appeal affirming on the authority of its opinion in Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998), approved in part, disapproved in part, 760 So.2d 89 (Fla.2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981).
Spencer claims that fundamental sentencing error occurred when he was sentenced pursuant to a plea agreement to simultaneous periods of incarceration and probation. The State has not responded to these allegations, instead arguing only that the error is not preserved for appellate review. Because the merits of the sentencing error at issue in this case are not adequately briefed, we quash the decision below and remand for further proceedings in light of our opinion in Maddox v. State, 760 So.2d 89 (Fla.2000).
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.